Case 2:20-cv-11761-TGB-DRG ECF No. 18, PageID.156 Filed 02/26/21 Page 1 of 6




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


BRIAN DAVID VAN KIRK and                    2:20-CV-11761-TGB-DRG
JACQUELINE M. VAN KIRK,


                  Plaintiffs,
                                            ORDER OVERRULING
                                         OBJECTION AND ADOPTING
                                               REPORT AND
      vs.
                                           RECOMMENDATION TO
                                             DISMISS THE CASE
BUFFY JO WELDON,


                  Defendant.

     This matter is before the Court on Magistrate Judge David Grand’s
Report and Recommendation (ECF No. 16), which recommends that the
Court dismiss the case for lack of subject matter jurisdiction and deny

Defendant’s motion to dismiss (ECF No. 5) as moot.
                            I.    BACKGROUND
     This is a pro se civil rights case: Plaintiffs Brian and Jacqueline

Van Kirk sued Buffy Jo Weldon, Treasurer for Cheboygan County,
alleging violations of their rights in a tax and foreclosure dispute related
to property they purchased from the County. ECF No. 1. In brief, Judge

Grand’s recommendation is based on the finding that the Tax Injunction
Act (“TIA”) prevents the Court from hearing this case at all, because

                                     1
Case 2:20-cv-11761-TGB-DRG ECF No. 18, PageID.157 Filed 02/26/21 Page 2 of 6




Plaintiffs’ complaint deals with the “assessment, levy, or collection” of a
state tax. He further finds that comity principles generally bar federal

courts from granting damages relief related to allegedly unconstitutional
state tax collection actions. ECF No. 16, PageID.134.
                       II.   STANDARD OF REVIEW

     The law provides that either party may serve and file written
objections “[w]ithin fourteen days after being served with a copy” of the
Report and Recommendation. 28 U.S.C. § 636(b)(1). Plaintiffs filed a

timely objection to the Report and Recommendation on January 27, 2021.
ECF No. 17. Defendant chose not to respond or file any objections of her
own. A district court must conduct a de novo review of the parts of a

Report and Recommendation to which a party objects. See 28 U.S.C. §
636(b)(1). “A judge of the court may accept, reject, or modify, in whole or
in part, the findings or recommendations made by the magistrate judge.

The judge may also receive further evidence or recommit the matter to
the magistrate judge with instructions.” Id. The Court has reviewed
Magistrate Judge Grand’s Report and Recommendation and Plaintiffs’

filing, and conducted a de novo review of the statutes and caselaw cited.
                              III. DISCUSSION
     Plaintiffs make one main Objection, stating that “the 14th

Amendment . . . and the Plaintiffs’ 42 U.S.C. § 1983 claim preclude and
preempt the Tax Injunction Act and the informal doctrine of comity,
thereby affirming federal court jurisdiction.” ECF No. 17, PageID.145.
                                     2
Case 2:20-cv-11761-TGB-DRG ECF No. 18, PageID.158 Filed 02/26/21 Page 3 of 6




   A. Applicability of the Tax Injunction Act
      Plaintiffs first rely on Felder v. Casey, 487 U.S. 131 (1998), where

the Supreme Court held that a Wisconsin statute requiring notice before
a litigant could bring a § 1983 claim was preempted by the federal statute
because it conflicted “in both its purpose and effects with the remedial

objectives of § 1983.” 487 U.S. at 138. Plaintiffs argue that their § 1983
claim should therefore preempt the application of the TIA.
      But the doctrine of preemption protects the supremacy of federal

law only over conflicting state laws; the TIA is itself a federal law, just as
§ 1983 is. 5 Mich. Civ. Jur. Constitutional Law § 143. Moreover, there is
no analogous conflict here: the TIA does not significantly frustrate the

purposes and effects of § 1983. While it prevents plaintiffs from bringing
most § 1983 actions related to state tax collection in federal court, it does
not prevent § 1983 claims in the appropriate state court. Indeed, Judge

Grand notes Plaintiffs “could have brought their instant claims, which
arise under the United States Constitution, in the Cheboygan County
Circuit Court.” ECF No. 16, PageID.139. Instead, they chose to file first

in the Michigan Court of Claims, and then here in federal court. ECF No.
1, PageID.10. That was their choice, and the consequences of that choice
are that this Court cannot exceed the bounds of its jurisdiction.

      Plaintiffs next indicate the TIA should not apply because they want
damages, rather than injunctive relief. ECF No. 17, PageID.144. While it
remains an open question to what extent the TIA divests jurisdiction in
                                      3
Case 2:20-cv-11761-TGB-DRG ECF No. 18, PageID.159 Filed 02/26/21 Page 4 of 6




suits only for damages, the TIA has been interpreted to bar suits seeking
refund of state taxes, which is the remedy Plaintiffs ask for. Wright v.

Pappas, 256 F.3d 635, 636 (7th Cir. 2001) (collecting cases from the
Ninth, Tenth, and Fifth Circuits and noting that “[t]he Act’s goal could
not be achieved if the statutory language were read literally” to apply

only to declaratory and injunctive relief). Fundamentally, in enacting the
TIA Congress was concerned with “taxpayers who sought to avoid paying
their state tax bill by pursing a challenge route other than the one

specified by the taxing authority.” Hibbs v. Winn, 542 U.S. 88, 105 (2004).
That is what Plaintiffs are doing here: seeking to “avoid paying their
state tax bill” by extracting a refund from Cheboygan County.

  B. Comity
     But even if the Court were to accept that the TIA did not apply in
this case, the principles of comity would nevertheless cause the Court to

abstain from exercising jurisdiction:
     [The comity] principle . . . prohibits “taxpayers ... from
     asserting § 1983 actions against the validity of state tax
     systems in [the lower] federal courts.” . . . In such cases, a
     federal court should normally abstain from hearing the action
     as long as there is a “plain, adequate, and complete” remedy
     available to the plaintiff in state court. Ibid. While this comity
     principle reflects some of the same concerns that led Congress
     to enact the Tax Injunction Act, 28 U.S.C. § 1341, it stands on
     its own bottom, and extends to cases seeking monetary
     damages as well as injunctive or other equitable relief.
Chippewa Trading Co. v. Cox, 365 F.3d 538, 541 (6th Cir. 2004) (citing
Fair Assessment in Real Estate Ass'n, Inc. v. McNary, 454 U.S. 100, 116
                                     4
Case 2:20-cv-11761-TGB-DRG ECF No. 18, PageID.160 Filed 02/26/21 Page 5 of 6




(1981)). There can be no doubt this is a § 1983 action “against the
validity” of the Van Kirks’ tax assessment and subsequent foreclosure

seeking monetary damages. ECF No. 16, PageID.136-37. Given that, the
Fair Assessment case makes clear that this action cannot be maintained
as long as there is a “plain, adequate, and complete”1 remedy in state

court. And there is: the Michigan General Property Tax Act, which as
already stated would have allowed the Van Kirks to bring these claims
in Cheboygan County Circuit Court. Id. at PageID.138-39; Mich. Comp.

Laws § 211.78k(2), (3). This doctrine of comity cannot be “preempted” or
“precluded,” as Plaintiffs assert throughout their Objection. Those terms
only apply to conflicts between state and federal laws. Under our system

of federalism, the federal courts have long been instructed to avoid undue
interference in state systems of governance such as state tax collection.2
     The caselaw cited by Plaintiffs describing when the TIA and comity

should not apply in fact supports Judge Grand’s analysis—they primarily
cite Supreme Court cases concerning individuals defending against state

1 Courts have not found any distinction between the Act’s “plain, speedy,
and efficient” language and the “plain, adequate, and complete” language
used in the comity doctrine. Fair Assessment, 454 U.S. at 116 n.8.
Therefore, Judge Grand’s analysis is equally applicable here.
2 The Supreme Court has decided that, for certain kinds of § 1983 claims,

comity is not a bar. See, e.g., Monroe v. Pape, 365 U.S. 167 (1961). But it
expressly stated in Fair Assessment that in the case of “a § 1983 challenge
to the administration of state tax laws . . . the principle of comity
controls.” 454 U.S. 100, 105 (1981).


                                     5
Case 2:20-cv-11761-TGB-DRG ECF No. 18, PageID.161 Filed 02/26/21 Page 6 of 6




government collection suits, but here Plaintiffs challenge the state’s tax
collection power. ECF No. 17, PageID.1498-152. The remainder of the

analysis concerns their dissatisfaction with the outcome of their Court of
Claims case, which is not relevant here. Id. at PageID.148-49.
                             CONCLUSION

     While the Court does not minimize Plaintiffs’ sincere sentiments
that they have experienced a “deprivation of substantial rights,” ECF No.
17, PageID.149, the law provides that this Court is not the appropriate

venue for their grievances, and Judge Grand’s recommendation must
therefore be adopted. For the reasons set forth, Plaintiff’s objection is
OVERRULED, and the Report and Recommendation is ADOPTED in

full. The case will be DISMISSED WITH PREJUDICE. Defendant’s
motion (ECF No. 5) is DENIED as moot.




     DATED this 26th day of February, 2021.


                                   BY THE COURT:




                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     6
